DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/19/2019, 01/31/2020, 07/10/2020, 09/17/2020 and 03/16/2021 the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 8 recites the limitation "the positive power source…the negative power source" in lines 5 and 7.  There is insufficient antecedent basis for this limitation in the claim.
	Since claim 9 depend from claim 8 and do not cure the deficiencies of claim 8, it is rejected for the same reason.
11 recites the limitation "the negative power source… the positive power source" in lines 10 and 13. There is insufficient antecedent basis for this limitation in the claim.
Since claims 12-17 depend from claim 11 and do not cure the deficiencies of claim 11, they are rejected for the same reason.
7.	Claim 14 recites the limitation "the sum" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Since claim 15 depend from claim 14 and do not cure the deficiencies of claim 14, it is rejected for the same reason.
8.	Claim 22 recites the limitation "the waveform" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Since claim 23 depend from claim 22 and do not cure the deficiencies of claim 22, it is rejected for the same reason.
9.	Claim 25 recites the limitation "the positive power source… the negative power source" in lines 5 and 7-8.  There is insufficient antecedent basis for this limitation in the claim.
10.	Claim 28 recites the limitation "the magnetizing pulse…the main pulse" in lines 3 and 6.  There is insufficient antecedent basis for this limitation in the claim.
	Since claim 29 and 30 depend from claim 28 and do not cure the deficiencies of claim 28, it is rejected for the same reason.
Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claims 1, 10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being participated by Taguchi et al. (JP2004103423).
Regarding claim 1, Taguchi teaches a modulator comprising: a high voltage transformer (fig. 12: T1 and T2) transforming a voltage supplied through a primary side and a secondary side to apply a current pulse to a driving device (see par. [0040] and [0047-0050], a high-voltage transformer T1, T2 which converts a voltage supplied through the primary side and the secondary side to apply a current pulse to the electrodes 1 and 2); a bipolar pulse generator applying a magnetizing pulse and a main pulse to a connection line connected to the primary side of the high voltage transformer (see par. [0046-0048], a bipolar pulse generator 42, 43, 44 that applies a magnetization pulse and a main pulse to the connection line connected to the primary side of the high voltage transformer T1, T2); and a timing controller (fig. 12: 38) controlling a time difference (see par. [0039] and [0047]) of applying the magnetizing pulse and the main pulse (see par. [0039], the repetition frequency of the first to fourth gate pulses SG1 to SG4 is set by setting the output frequency of the VCO circuit 38 by the repetition frequency setting unit 38a, and the pulse width is set by changing the output pulse width of the comparator 39 to the pulse width), wherein the bipolar pulse generator includes a magnetizing pulse generation unit generating the magnetizing pulse by using positive power (see par. [0037] and [0046-0047], the bipolar pulse generator 42, 43, 44 
Regarding claim 10, furthermore Taguchi discloses the modulator, wherein the current pulse of the magnitude adjusted according to a difference of application timing of the magnetizing pulse and the main pulse is supplied to the magnetron through the bipolar pulse generator, (see par. [0039], the repetition frequency of the first to fourth gate pulses SG1 to SG4 is set by setting the output frequency of the VCO circuit 38 by the repetition frequency setting unit 38a, and the pulse width is set by changing the output pulse width of the comparator 39 to the pulse width).
Regarding claim 18, Taguchi teaches a method for controlling a magnitude of a current pulse of a modulator (see figure 12; the modulator correspondingly has a method for control the amplitude of current pulses of the modulator), comprising: a step of applying a magnetizing pulse having an opposite polarity to a main pulse by a bipolar pulse generator through a connection line connected to a primary side of a high voltage transformer (see par. [0046-0048]; a connection wire connected to a primary side of a high-voltage transformer (T1, T2), a step of applying a magnetization pulse having an opposite polarity to the main pulse by the bipolar pulse generators 42, 43, 44); a step of applying the magnetizing pulse to the primary side and inducing a voltage to the secondary side of the high voltage transformer disposed adjacent to the primary side (see figures 10 and 12; and par. [0047-0049]; a step of applying a magnetization pulse to the primary side and inducing a voltage to the secondary side of the high voltage .

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (JP2004103423) in view of Tamita et al. (WO2005094138).
Regarding claim 2, furthermore Taguchi discloses the modulator, wherein the magnetizing pulse generation unit (fig. 12: 42, 43) includes: a first power supply (43) supplying power of the magnetizing pulse (see par. [0047-0048]); and a first solid-state switch (fig. 12: SW1) connected the first diode and controlling an ON/OFF state, (see figure 12; a first solid state switch SW1 connected between the first power supply 43 and the first diode and controlling an on/off state).
However, Taguchi does not explicitly teach a first capacitor charged by receiving the positive power from the first power supply and discharging the charged positive power; a first diode connected to a connection position of a first connection line and the first capacitor.
Tamita teaches a first capacitor charged by receiving the positive power from the first power supply and discharging the charged positive power; a first diode connected to a connection position of a first connection line and the first capacitor, (see figure 23 and par. [0319] and [0361-0375], the capacitors C1 and C2 for smooth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tamita into the modulator of Taguchi in order to improve voltage stability of power supply.
15.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (JP2004103423) in view of London (US 2008/0224794).
Regarding claim 7, Taguchi teaches the modulator of claim 1, but Taguchi does not explicitly teach further comprising a plurality of bipolar pulse generators, and the plurality of bipolar pulse generators are coupled in parallel to the primary side of the 
London teaches in all variations of circuit's parameters of bipolar pulse generators of the present invention, the resulting impedance of all lines connected to the load is equal to load impedance, (see figure 13B and par. [0068-0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of London into the modulator of Taguchi in order to provide a matching between the pulse generator as a whole and the load.
16.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (JP2002354846) in view of Nakazawa et al. (US 2014/0254226).
Regarding claim 11, Fujii teaches a modulator (see figures 1-9 and par. [0011-0026]) comprising: a high voltage transformer transforming a voltage supplied through a primary side and a secondary side to apply a current pulse to a driving device (see figures 1 and 4; the current pulse modulator comprises: a high-voltage transformer 6 that converts a voltage supplied through the primary side and the secondary side to apply a current pulse to the driving device 7); a pulse waveform controller (fig. 1: 1) consisting of a unit modules coupled in series with the secondary side of the high voltage transformer (see figure 1; a pulse waveform controller 1 comprising a unit module coupled in series with the secondary side of the high voltage transformer 6); and a timing controller adjusting the ON or OFF state of the solid-state switch of the unit module (see figure 4; a timing controller 8 which adjusts the on/off state of the solid state switch 101 of the unit), wherein the unit module includes: a separate transformer 
However, Fujii does not explicitly teach the plurality of unit modules, the first solid-state switch connected to the positive power source of the waveform control power source.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nakazawa into the modulator of Fujii in order to controlling a pulse width to control a level of an output AC voltage.
Regarding claim 12, furthermore Fujii discloses the modulator, wherein the unit module is formed of a full-bridge or forward convert circuit structure and a separate transformer, (see figures 1 and 4; and par. [0011-0026]; as can be seen from Figures 1 and 4, the unit module consists of a full bridge or forward conversion circuit structure and a separate transformer 105).
17.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (JP2002354846) in view of Nakazawa et al. (US 2014/0254226) and further in view of Choi (US 2015/0365006).
Regarding claim 13, the combination of Fujii and Nakazawa teach the modulator of claim 11, but Fujii and Nakazawa do not explicitly teach wherein, for the unit module, if the first solid switch and the second solid switch are set to the OFF state, the secondary side voltage of the applied high voltage is decreased, and if the first solid switch and the second solid switch are set as the ON state, the secondary side voltage of the applied high voltage is increased, and if only one of the first solid switch and the second solid switch is set to the ON state, there is no voltage change of the applied current.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Choi into the modulator of Fujii and Nakazawa in order to improving the accuracy of the regulated current pulse waveform.
18.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (JP2002354846) in view of Nakazawa et al. (US 2014/0254226) and further in view of Taguchi (JP2004103423).
Regarding claim 16, the combination of Fujii and Nakazawa teach the modulator of claim 11, but Fujii and Nakazawa do not explicitly teach further comprising a bipolar pulse generator applying the magnetizing pulse and the main pulse to the connection line connected to the primary side of the high voltage transformer, and the 
Taguchi teaches a bipolar pulse generator applying the magnetizing pulse and the main pulse to the connection line connected to the primary side of the high voltage transformer (see figure 12, the modulator comprises: bipolar pulse generators 42, 43, 44 which apply magnetization pulses and main pulses to connection lines connected to the primary sides of the high voltage transformers T1, T2), and the timing controller controls driving timing of the solid-state switch in the bipolar pulse generator, (see figure 12; and par. [0047]; a timing controller 38, 42, 43, 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Taguchi into the modulator of Fujii and Nakazawa in order to adjust the amplitude of the current pulse.
19.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (JP2004103423) in view of Choi (US 2015/0365006).
Regarding claim 22, Taguchi teaches the method for controlling the magnitude of the current pulse of claim 18, but Taguchi does not explicitly teach further comprising a step of decreasing and increasing the voltage connected and applied to the secondary side of the high voltage transformer to control the waveform of the current pulse.
Choi teaches the switch control circuit 10 may receive feedback information about output voltage Vo, determine switching frequency, and generate a first gate voltage VG1 and a second gate voltage VG2. The diode PD and the transistor PT may form an opto-coupler. The diode PD may illuminate as the current flows to the diode PD according to the output voltage Vo, and current may flow into the transistor PT 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Choi into the method of Taguchi in order to improving the accuracy of the regulated current pulse waveform.
20.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (JP2002354846) in view of Khan (US 2011/0235368) and further in view of Taguchi (JP2004103423).
Regarding claim 24, Fujii teaches a method for controlling a waveform of a current pulse of a modulator (see figures 1, 4 and 9; and par. [0011-0026]), comprising: a step of receiving a condition corresponding to a waveform of a current pulse applied to a driving device (fig. 9: 7), (see par. [0005] and [0009-0010]); a step of scheduling an ON/OFF setting timing of a solid-state switch (fig. 9: 101) in the pulse waveform controller (fig. 1: 1) on a timing controller (figs. 1 and 4: 8) based on the input condition (see par. [0003], [0019] and [0025]); a step of controlling an ON or OFF state of the solid-state switch (101) according to the set scheduling (see par. [0003]], [0019] and [0025]; when the charging voltage of the pulse forming circuit 5 reaches a 
However, Fujii does not explicitly teach a step of decreasing/increasing the voltage through a pulse waveform power supplier connected to the solid-state switch according to the ON or OFF state of the solid-state switch to be applied to the secondary side of the high voltage transformer; and a step of adjusting the waveform of the current pulse of the high voltage according to the magnitude of the voltage applied to the secondary side of the high voltage transformer.
Khan teaches the switch 711 starts switching as soon as the input voltage 710 falls below a preset voltage threshold V.sub.threshold. Waveform 710 shows the voltage waveform present at the input of the switch 711 when it is switching during the periods indicated by 730 in FIG. 8B, (see par. [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Khan into the method of Fujii in order to improving upon the advantages of the switching power supplies.
Taguchi teaches By setting with the setting device 40, each can be adjusted arbitrarily. Thereby, the repetition frequency and pulse width of the high-voltage pulse wave applied to each of the electrodes 1 and 2 as shown in FIG. 6 can be arbitrarily adjusted, and the repetition frequency and pulse width of the high-voltage pulse wave By adjusting the parameters, the plasma generation conditions can be adjusted, (see par. [0039]).
.
Allowable Subject Matter
21.	Claims 3-6, 8-9, 14-15, 17, 19-21, 23 and 25-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
22.	The following is a statement of reasons for the indication of allowable subject matter:  claim 3 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein the main pulse generation unit includes: a second power supply supplying power of the main pulse; a second capacitor receiving the negative power from the second power supply to be charged and discharging the charged negative power; a second solid-state connected to the second capacitor and connected to the first solid-state switch to control the ON/OFF state; and a main pulse generation unit connected to the first diode and the second solid-state switch and configured of a second diode connected to a connection point position with the connection line.” Claim 8 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “a pulse waveform controller consisting of a plurality of unit modules including a separate transformer adjusting a secondary side voltage of the high voltage transformer, a third solid-state switch having one terminal connected to the positive power source of the waveform control power source, and a fourth solid-state switch connected to the primary side of the separate transformer and having one terminal connected to the negative power source of the waveform control 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836